                   Case 1:20-cv-01128-AJN Document 51 Filed 05/21/21 Page 1 of 1

Matthew J. Keating
Attorney & Counselor at Law
                                                                                              May 24, 2021
_______________________________________________________________________________________________________________
Admitted in NY, MA and NJ
                                                                                           570 Taxter Road, Ste 380
                                                                                           Elmsford, New York 10523
                                                                                           Tel 914-961-1515
                                                                                           Fax 914-961-2976
                                                                                           matthew@mjkeating.com


                                                                     May 21, 2021

                Hon. Alison J. Nathan
                United States District Judge
                Thurgood Marshall
                United States Courthouse
                40 Foley Square
                New York, NY 10007

                Re:     Tavarez v. Fondue 26, LLC, et al
                        Case No. 20-cv-01128 (AJN)


                Dear Judge Nathan:

                        I am the attorney for all of the defendants who have appeared in this action,
                Fondue 26, LLC, Park 33 Restaurant, LLC, Burger Fulton, LLC and Matthew Shendell. I
                write to respectfully request an adjournment of the time to file a proposed case
                management plan and joint letter, and an adjournment of the initial pretrial conference
                presently scheduled for May 28th. My clients are in the process of retaining substitute
                counsel for this matter and need additional time to accomplish the same. In addition, my
                daughter will be graduating from college out-of-state at the time of the conference on
                May 28th, and I wish to attend with my family. Plaintiff’s counsel consents to an
                adjournment. I request that the conference be put over for three weeks so that my
                clients may retain and properly prepare with their substitute counsel.

                        This is the first request for an adjournment in this matter and does not affect any
                other deadlines. Thank you in advance for any courtesy the Court may extend me in this
                regard.

                                                                     Very truly yours,

                                         SO ORDERED.                 /S/
                                                                     MATTHEW J. KEATING

                cc:     C.K. Lee, Esq.
                        M. Shendell               May 24, 2021     The conference is
                                                                   adjourned to June
                                                                   25, 2021 at 3:45 PM.
